    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 1 of 15 PageID #:925




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DAVID D.,                                         )
                                                  )
                Plaintiff,                        )
                                                  )       No. 18 C 8530
                v.                                )
                                                  )       Magistrate Judge Jeffrey Cummings
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                Defendant.                        )

                             MEMORANDUM OPINION AND ORDER

        Claimant David D. (“Claimant”)1 brings a motion for summary judgment to reverse the

final decision of the Commissioner of Social Security (“Commissioner”) that denied his

application for a period of disability and Supplemental Security Income (“SSI”) under the Social

Security Act. 42 U.S.C. §§ 416(i), 402(e), and 423. The parties have consented to the

jurisdiction of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). This Court has

jurisdiction to hear this matter pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons

stated below, Claimant’s motion for summary judgment [17] is granted.

I. BACKGROUND

        A.      Procedural History

        On November 19, 2014, Claimant filed a disability application alleging a disability onset

date of March 13, 2013. His claim was denied initially and upon reconsideration. On October

20, 2017, an Administrative Law Judge (“ALJ”) issued a written decision denying benefits to

Claimant. The Appeals Council denied review on October 30, 2018, making the ALJ’s decision


1
 Northern District of Illinois Internal Operating Procedure 22 prohibits listing the full name of the Social
Security applicant in an opinion. Therefore, only the claimant’s first name shall be listed in the caption.
Thereafter, we shall refer to David D. as Claimant.

                                                      1
    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 2 of 15 PageID #:926




the Commissioner’s final decision. 20 C.F.R. § 404.985(d); see also Zurawski v. Halter, 245

F.3d 881, 883 (7th Cir. 2001). Claimant subsequently filed this action in the District Court on

December 28, 2018.

       B.      Medical Evidence

               1.     Evidence From Claimant’s Treatment History

       Claimant was involved in a motor vehicle accident in June 2014 that resulted in neck,

back, knee, and thigh pain. An MRI taken in July 2014 showed osteonecrosis of the left hip. (R.

246-47). Claimant underwent a variety of conservative treatments involving examinations by his

family physician Dr. Umang Patel, who referred him to an orthopedic surgeon. On July 28,

2015, Claimant underwent a replacement of his left hip. (R. 474). He was treated with pain

medication and referred to physical therapy. Despite the surgery, Claimant began complaining

of renewed hip pain and back pain in December 2015. Claimant told Dr. Patel that the

replacement “slips out of place” at times and caused pain that prevented him from sleeping. (R.

807). Dr. Patel prescribed Prednisone and anti-inflammatory medication. (R. 809-10).

       Claimant also began to experience pain in his upper extremities. He complained of left

wrist pain beginning in January 2014. Claimant described the pain to Dr. Patel as a “deep

throbbing type, intense, [and] constant.” (R. 524). Dr. Patel prescribed Norco to relieve his

symptoms. Claimant then began experiencing pain in his right wrist that radiated upwards

throughout the day. Dr. Patel diagnosed acute arthritis and prescribed Norco and an anti-

inflammatory medication. (R. 500-501). In 2016, Claimant had pain in his neck and sought

treatment from neurologist Dr. Rodrigo Ubilluz. A May 18, 2016 MRI of the cervical spine

showed mild congenital spinal stenosis in the C2-C3 and C3-C4 areas with multilevel spinal and

neural foraminal stenosis. (R. 789).



                                                2
    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 3 of 15 PageID #:927




       Claimant then underwent a nerve conduction study in July 2, 2016. Dr. Ubilluz noted

that Claimant had been suffering “intense neck pain, back of both sides, 10 over 10,” as well as

headaches, that prevented him from lifting his arms. The pain radiated down from the neck into

the arms. (R. 779). The study revealed demyelinating findings for the left ulnar sensory nerve

and confirmed the MRI findings that suggested stenosis and a foraminal compromise that

affected multiple nerve roots. (R. 783). Claimant complained of continued neck pain that

radiated through both sets of fingers. Dr. Ubilluz prescribed the anti-inflammatory medication

Etodolac and recommended that Claimant consult a pain management specialist. (R. 764).

               2.      Evidence From the State Agency Experts

       On March 23, 2015, state agency expert Dr. Young-Ja Kim issued a report for the Social

Security Administration. He determined that Claimant had a dysfunction of his major joints that

constituted a severe impairment but that his peripheral neuropathy was non-severe in nature. (R.

58). Dr. Kim found that Claimant could lift 10 pounds both occasionally and frequently; could

stand or walk for two hours a day; sit for six hours; had an unlimited ability to push or pull; and

could occasionally kneel, climb stairs, and balance. (R. 58-60). Dr. Hemantha Surath found

fewer restrictions on November 25, 2015. Dr. Surath added the severe impairment of

reconstructive joint surgery but stated that Claimant could lift 20 pounds occasionally and stand

or walk up to four hours a day. (R. 72). Contrary to Dr. Kim, however, Dr. Surath stated that

Claimant had a limited ability to push or pull in his lower left extremities.

               3.      Evidence From Treating Physicians

       On January 26, 2016, treating physician Dr. Patel issued a Chronic Pain Residual

Functional Capacity questionnaire concerning Claimant’s limitations. Dr. Patel stated that he

had treated Claimant every three months since 2005. Emotional factors did not contribute to his



                                                  3
    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 4 of 15 PageID #:928




condition, but Dr. Patel believed that pain would frequently limit Claimant’s ability to

concentrate and pay attention. Claimant could only walk one block without pain and would not

be able to tolerate even a low stress job. He could sit for only 30 minutes at a time before

needing to stand and could stand for 15 minutes before needing to sit down. Claimant would not

be able to sit, stand, or walk for more than two hours in an eight-hour workday. He would need

to take unscheduled breaks every two to three hours for periods of 10 to 15 minutes each.

Claimant’s legs would need to be elevated at 30 degrees. Dr. Patel paid particular attention to

Claimant’s ability to use his upper extremities. He could rarely lift even less than 10 pounds at a

time and could never lift 10 pounds or more. Claimant could only reach, grasp, turn objects, or

carry out fine manipulation for 10 percent of the time bilaterally. (R. 757-59).

       Treating neurologist Dr. Ubilluz also issued a report on May 23, 2017. The report

consisted of brief answers to questions indicating that Claimant would be unable to stand more

than six hours a day, that he would be absent two or more times each month, and that his

symptoms would only allow him to concentrate or pay attention for more than 80 percent during

a normal workday. (R. 796-98).

               4.      Evidence From Claimant’s Testimony

       Claimant appeared at an administrative hearing on June 13, 2017 and described his

symptoms to the ALJ. Claimant testified that he could only walk 10 to 20 feet without having

pain in his hip and spine. He can only stand for five minutes and sit for 10 to 15. (R. 34).

Claimant stated that he could climb stairs but often had difficulty in bending, stooping,

crouching, and crawling. He also experienced problems in reaching overhead or straight ahead

due to shoulder pain. (R. 35-36). He does few household chores. Claimant told the ALJ that he

does not sweep, make the bed, take out the garbage, though he is able to mow the lawn once a



                                                 4
    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 5 of 15 PageID #:929




month. (R. 37). His wife takes the children to the doctor. (R. 38). Claimant described his social

life as equally restricted. He does not eat out, has no hobbies, and only checks his email once

every two months. (R. 39).

       C.      The ALJ’s Decision

       The ALJ issued a decision on October 20, 2017 finding that Claimant was not disabled.

Applying the five-step sequential evaluation that governs disability analyses, the ALJ found at

Step 1 that Claimant had not engaged in substantial gainful activity since his alleged onset date

of March 13, 2013. His severe impairments at Step 2 included a hip disorder, right upper

extremity neuropathy, a spinal disorder, a left wrist disorder, and obesity. Headaches constituted

a non-severe impairment. None of these impairments met or medically equaled a listing at Step

3. Before moving to Step 4, the ALJ concluded that the record did “not generally support” the

severity of the symptoms that Claimant described. She also assigned weights to the medical

expert reports. The ALJ assigned “some” weight to the state agency reports but found that

subsequent evidence showed that Claimant was more restricted than these experts had

concluded. She assigned “no” weight to Dr. Patel’s report and “little” weight to Dr. Ubilluz’s.

       Based on these findings, the ALJ found that Claimant could carry out sedentary work as

that exertional category is described in 20 C.F.R. Sec. 404.1567(a) as long as the following

restrictions were added:

       he can never climb ladders, ropes or scaffolding and no more than occasionally
       climb ramps and stairs. He can no more than occasionally balance, stoop, crouch,
       kneel, crawl, bend or twist. He is to be provided a sit-stand option allowing [him]
       to stand 1-2 minutes after sitting 30 minutes. The claimant can use his left lower
       extremity no more than occasionally to push or pull and operate foot controls. He
       can reach in all directions no more than frequently with the upper extremities. He
       can use the hands no more than frequently to handle, finger and feel. The
       claimant should avoid concentrated exposure to work hazards such as unprotected
       heights and dangerous moving machinery. Finally, he is to be allowed to use a
       cane as needed to get to and from the workstation.

                                                 5
      Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 6 of 15 PageID #:930




The ALJ determined at Step 4 that this residual functional capacity would prevent

Claimant from performing his past relevant work as a laborer in a store. Based on the

testimony of a vocational expert (“VE”), however, the ALJ found that work was available

in the national economy for a person with Claimant’s RFC. The ALJ therefore found at

Step 5 that Claimant was not disabled. (R. 10-21).

II.     LEGAL ANALYSIS

        A.     The Social Security Administration Standard

        In order to qualify for disability benefits, a claimant must demonstrate that he is disabled.

An individual does so by showing that he cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 4243(d)(1)(A). Gainful activity is defined as “the kind of work

usually done for pay or profit, whether or not a profit is realized.” 20 C.F.R. § 404.1572(b).

        The Social Security Administration (“SSA”) applies a five-step analysis to disability

claims. 20 C.F.R. § 404.1520. The SSA first considers whether the claimant has engaged in

substantial gainful activity during the claimed period of disability. 20 C.F.R. §

404.1520(a)(4)(i). It then determines at step two whether the claimant’s physical or mental

impairment is severe and meets the twelve-month duration requirement noted above. 20 C.F.R.

§ 404.1520(a)(4)(ii). At step three, the SSA compares the impairment or combination of

impairments found at step two to a list of impairments identified in the regulations (“the

listings”). The specific criteria that must be met to satisfy a listing are described in Appendix 1

of the regulations. 20 C.F.R. Pt. 404, Subpt. P, App. 1. If the claimant’s impairments meet or

“medically equal” a listing, the individual is considered to be disabled, and the analysis



                                                  6
    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 7 of 15 PageID #:931




concludes. If the listing is not met, the analysis proceeds to step four. 20 C.F.R. §

404.1520(a)(4)(iii).

       Before addressing the fourth step, the SSA must assess a claimant’s residual functional

capacity (“RFC”), which defines his or her exertional and non-exertional capacity to work. The

SSA then determines at step four whether the claimant is able to engage in any of their past

relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant can do so, he is not disabled. Id.

If the claimant cannot undertake their past work, the SSA proceeds to step five to determine

whether a substantial number of jobs exist that the claimant can perform in light of their RFC,

age, education, and work experience. An individual is not disabled if he or she can do work that

is available under this standard. 20 C.F.R. § 404.1520(a)(4)(v).

       B.    Standard of Review

       A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. Judicial review of an ALJ’s decision is governed by 42 U.S.C. §

405(g), which provides that “[t]he findings of the Commissioner of Social Security as to any

fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). Substantial

evidence “means – and means only – ‘such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019), quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1983). A court reviews the entire record,

but it does not displace the ALJ’s judgment by reweighing the facts or by making independent

symptom evaluations. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). Instead, the court

looks at whether the ALJ articulated an “accurate and logical bridge” from the evidence to her

conclusions. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008). This requirement is designed to

allow a reviewing court to “assess the validity of the agency’s ultimate findings and afford a



                                                 7
    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 8 of 15 PageID #:932




claimant meaningful judicial review.” Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002).

Thus, even if reasonable minds could differ as to whether the claimant is disabled, courts will

affirm a decision if the ALJ’s opinion is adequately explained and supported by substantial

evidence. Elder, 529 F.3d at 413 (citation omitted).

III. DISCUSSION

       Claimant argues that the ALJ erred by (1) improperly weighing the reports of

Claimant’s treating physicians and (2) failing to adequately state how the record supports

the RFC.

       A.      The ALJ Improperly Weighed Dr. Patel’s Report

       An ALJ must assign specific weights to the reports of medical experts. See David v.

Barnhart, 446 F.Supp.2d 860, 871 (N.D.Ill. 2006). A treating physician’s opinion that “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and is

consistent with other substantial evidence contained in the record is entitled to controlling

weight. 20 C.F.R. § 404.1527(c)(2); Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016). If the

ALJ decides not to assign controlling weight to the treating physician’s opinion, then she must

explain why by addressing the factors outlined in 20 C.F.R. § 404.1527(c)(2) for claims – like

the one here – that were filed prior to March 27, 2017. Kaminski v. Berryhill, 894 F.3d 870, 874

n.1 (7th Cir. 2018). The Act explicitly states that the ALJ must discuss “the length, nature, and

extent of the treatment relationship; frequency of examination; the physician’s specialty; the

types of tests performed; and the consistency and support for the physician’s opinion.” Larson v.

Astrue, 615 F.3d 744, 750–51 (7th Cir. 2010) (citing 20 C.F.R. § 404.1527(c)(2)(i-ii)). The

Seventh Circuit has repeatedly held that the failure to address the regulatory factors when

discounting a treating physician’s opinion is reversible error requiring remand. Scrogham v.



                                                 8
    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 9 of 15 PageID #:933




Colvin, 765 F.3d 685, 698 (7th Cir. 2014); Scott v. Astrue, 647 F.3d 734, 740 (7th Cir. 2011);

Campbell v. Astrue, 627 F.3d 299, 308-09 (7th Cir. 2010); see also Cullinan v. Berryhill, 878

F.3d 598, 605 (7th Cir. 2017) (“An inadequate evaluation of a treating physician’s opinion

requires remand”).

       The ALJ did not consider any of these pertinent factors in deciding to reject Dr. Patel’s

expert report. She failed to note, for instance, that Dr. Patel began his report by stating that he

had treated Claimant every three months since 2005. (R. 757). That made Dr. Patel far more

familiar with Claimant’s condition than any other medical source. The ALJ’s failure to explain

why Dr. Patel’s personal knowledge of Claimant’s condition did not merit greater weight is

particularly concerning because she gave greater weight to the reports of the state agency

physicians who never examined Claimant. “More weight is given to the opinion of treating

physicians because of their greater familiarity with the claimant’s conditions and circumstances.”

Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003) (citing 20 C.F.R. Sec. 404.1527(d)(2)).

When a specialized physician has treated a claimant for an extended period, it is difficult to

understand how an ALJ can give greater weight to a non-examining expert without at least

acknowledging the treating source’s superior knowledge of the claimant’s condition. See

Lannon v. Comm. of Soc. Sec., 234 F.Supp.3d 951, 956 (D.Ariz. 2017) (stating that a “longtime

treating relationship provides a unique perspective on [the claimant’s] condition, and the nature

and extent of the relationship adds significant weight to” a doctor’s opinion) (internal quotes and

citation omitted); Lawson v. Astrue, 695 F.Supp.2d 729, 736 (S.D.Ohio 2010) (finding that a

doctor’s 20-year “relationship with [the claimant] provides a sound basis to credit his

conclusions in lieu of” a non-examining source’s report).




                                                  9
   Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 10 of 15 PageID #:934




       The ALJ’s only reason for rejecting this report was that Dr. Patel did not explain the

limitations that she said applied to Claimant and did not refer to any medical records to support

them. The regulations state that a medical opinion is given greater weight when it presents

“relevant evidence” such as laboratory findings to support the expert’s conclusions. 20 C.F.R. §

404.1527(c)(3). Treating physician reports, however, frequently rely on the doctor’s personal

knowledge of the claimant’s condition, the tests that the doctor previously ordered, and the

diagnoses that were made. While it is true that Dr. Patel did not cite specific evidence in her

report, Claimant points out that her treatment records show serious diagnoses and findings such

as an ulnar neuropathy of the right elbow, cervical radiculopathy, paravertebral muscle

tenderness, pain upon passive and active flexion of the left thigh, and wrist arthritis. (R. 331-32,

336, 338, 400-403, 500-501, 512). The ALJ was obligated to consider the degree to which Dr.

Patel’s findings were consistent with what the record reflects about her expert knowledge of

Claimant’s conditions. The ALJ did not do so, and the Commissioner has not responded to any

of Claimant’s arguments on these issues. The Court does not discuss the matter further,

therefore, because the Commissioner’s decision not to address the matter waives the issue. See,

e.g., Kelly v. Colvin, No. 14 C 1086, 2015 WL 4730119, at *5 (N.D.Ill. Aug. 10, 2015) (“The

Court does not address the second and third of these factors because the Commissioner does not

defend the ALJ’s assessment on these grounds . . . [and] [t]hat waives the ALJ’s reliance on

these factors”); Herrmann v. Berryhill, No. 1:17-CV-56, 2017 WL 6523931, at *13 (N.D.Ind.

Dec. 20, 2017) (citing numerous cases for the proposition that the Commissioner’s failure to

address one of claimant’s arguments amounts to waiver); see also Cincinnati Ins. Co. v. E. Atl.

Ins. Co., 260 F.3d 742, 747 (7th Cir. 2001).




                                                 10
   Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 11 of 15 PageID #:935




       The ALJ also discounted Dr. Ubilluz’s report without considering that he was Claimant’s

treating neurologist. The ALJ stated that Dr. Ubilluz’s notes did not show that Claimant would

be unable to work and that the neurologist “just noted the claimant needed pain management.”

(R. 19). Neither the ALJ nor the Commissioner has explained how such statements adequately

support the ALJ’s finding. Merely stating that the record does not show that a claimant cannot

work is a conclusion – not an argument – that fails to build any bridge between the record and

the ALJ’s finding. See Brown v. Barnhart, 298 F.Supp.2d 773, 788 (E.D.Wis. 2004)

(“Regardless of the weight the ALJ ultimately gives the treating source opinion, she must always

give good reasons for her decision.”) (internal quotes and citation omitted). Dr. Ubilluz’s notes

show that Claimant complained of “intense” pain and that he suffered from demyelination of the

left ulnar nerve and congenital spinal stenosis. (R. 779). Instead of explaining why these

findings did not support Dr. Ubilluz’s report, the ALJ dismissed it by stating that the neurologist

“just” recommended pain management. That fails to consider the intensity, frequency, or

possible limitations of Claimant’s pain.

       The ALJ’s primary reasoning, however, involved the form that Dr. Ubilluz utilized to

make his report. She stated:

       Moreover, it should be noted that [the report] is based on [an] attorney-generated
       form, which is not couched in the language of our rules and regulations and not in
       the form of medical terminology. In particular, the assessment regarding the
       claimant’s ability to make occupational adjustments and performance adjustments
       are based on a vocational analysis opposed to a medical analysis. If a doctor
       answers a question based upon a form that is not couched in our rules and
       regulations, he is often answering questions beyond his expertise. The possibility
       also exists that a doctor may express an opinion in an effort to assist a patient with
       whom he or she sympathizes for one reason or another. While it is difficult to
       confirm such motives, it is more likely where the opinions in questions [sic]
       departs [sic] substantially from the evidence of record, as in the current claim.

(R. 19-20).



                                                11
   Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 12 of 15 PageID #:936




       The Court is unable to follow the basis of the ALJ’s reasoning on these issues. Nothing

in the regulations requires a treating source opinion to reflect the terms used in the SSA’s rules

and regulations. “On the contrary, they expressly contemplate that medical sources ‘may’ – but

need not – use terms similar to those used in the regulations and may – but need not – use them

in exactly the same way as the Administration if they do so.” Schink v. Comm. of Soc. Sec., 935

F.3d 1245, 1261 (11th Cir. 2019); Pyles v. Comm’r of Soc. Sec., No. 1:19-CV-00634, 2020 WL

1493734, at *3 n.36 (N.D.Ohio Mar. 27, 2020) (“There is no requirement that a physician use the

terms of the regulation in an opinion, and if other terms ae employed to describe a claimant’s

limitations, it is the ALJ who must look to the merits of the physician’s opinion and render it in

terms of the regulations.”).

       The Court recognizes that the form of a treating source opinion can raise concerns when

the expert merely responds “yes” or “no” to questions pre-typed by the claimant’s counsel.

Dixon v. Massanari, 270 F.3d 1171, 1177 (7th Cir. 2001). That is the case to some degree for

Dr. Ubilluz’s report, which contains one “yes” response to the question of whether Claimant

would have a 20 percent deficit in concentration and attention. (R. 798). Even then, however,

the form an opinion takes is only one factor in deciding the appropriate weight to give to a

treating source. See Fischer v. Barnhart, 256 F.Supp.2d 901, 908 (E.D.Wis. 2002). The more

important issue is the degree to which the record supports the expert’s findings. Id. The ALJ

stated in broad terms that Dr. Ubilluz’s answers departed from the record but made no attempt to

connect any part of the evidence to any of Dr. Ubilluz’s conclusions. The Commissioner also

cites nothing in the record that contradicts Dr. Ubilluz’s report; instead, the Commissioner

quotes several case authorities for the proposition that an expert report may be discounted when

it is based on a claimant’s subjective complaints. The ALJ never raised that issue, however, and



                                                 12
   Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 13 of 15 PageID #:937




the Commissioner is prohibited from defending her evaluation of Dr. Ubilluz’s opinion on that

ground. See Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010) (“[T]he Chenery doctrine . . .

forbids an agency’s lawyers to defend the agency’s decision on grounds that the agency itself

had not embraced.”) (citing SEC v. Chenery Corp., 318 U.S. 80, 87-88 (1943)).

       The ALJ also suggested that the form of Dr. Ubilluz’s report implied that he might have

been overly sympathetic to Claimant. However, “there is no presumption of bias in a treating

physician’s disability opinion.” Edwards v. Sullivan, 985 F.2d 334, 337 (7th Cir. 1993); Mark J.

v. Saul, No. 18 C 8479, 2020 WL 374676, at *8 (N.D.Ill. Jan. 23, 2020) (same). Instead, an

“ALJ must have a substantial evidentiary basis for finding a bias by the treating physician, and

an otherwise medically valid opinion will not be ignored merely because of speculation that the

physician was sympathetic to the claimant.” Goyco v. Colvin, 13 C 6328, 2014 WL 5152570, at

*5 (N.D.Ill. Oct. 14, 2014) (citing Moss v. Astrue, 555 F.3d 556, 560 (7th Cir. 2009)) (internal

quotes omitted). Moreover, the report anticipated the ALJ’s criticism by asking Dr. Ubilluz how

he would respond to a suggestion that he had rendered a sympathetic opinion; he answered that

“our relation[ship] is professional.” (R. 799). The ALJ had no ground for disputing that

response – which she overlooked – without explaining what it was in the record that refuted what

Dr. Ubilluz stated in his report.

       B.      The ALJ Should Restate the Reasons for the RFC

       Since this case already requires remand, the Court only briefly addresses the

ALJ’s reasons for the RFC assessment. SSR 96-8p requires an ALJ to “include a

narrative discussion describing how the evidence supports each conclusion, citing

specific medical facts . . . and nonmedical evidence[.]” 1996 WL 374184, at *6. An ALJ

has an affirmative duty to explain why the evidence supported the ALJ’s own RFC



                                                13
    Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 14 of 15 PageID #:938




assessment. Even if the record arguably supports the RFC, remand is still required when

an ALJ fails to carry out that obligation. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d

345, 352 (7th Cir. 2005) (“Contrary to SSR 96-8p, however, the ALJ did not explain how

he arrived at these [RFC] conclusions; this omission in itself is sufficient to warrant

reversal of the ALJ’s decision.”).

        The ALJ did not comply with this requirement in deciding the kind of work that

Claimant could perform. The ALJ stated, for example, that Claimant could frequently

reach in all directions, finger, handle, and feel. (R. 14). The VE testified that a person

like Claimant who was limited to a sedentary exertional level would not be able to work

if he could only perform these activities occasionally.2 (R. 48). Despite the critical

nature of this finding, the ALJ made no attempt to explain how she determined that

Claimant could frequently reach and handle objects. Instead of addressing this issue, the

Commissioner claims – twice – that the ALJ reasonably weighed the medical opinions to

find that Claimant could perform a range of light work. (Dckt. # 24 at p. 4). The ALJ

assessed a range of sedentary work, however, and the Commissioner has provided no

argument supporting the specific findings that the ALJ made.

        The ALJ carefully reviewed the medical evidence concerning Claimant’s tests,

diagnoses, and medications. That fails to provide the necessary logical bridge, however,

because an evidentiary summary is not sufficient when, as here, it leaves a court

wondering how the ALJ derived his conclusions from the medical data. See Elmalech v.

Berryhill, No. 17 C 8606, 2018 WL 4616289, at *10 (N.D.Ill. Sept. 26, 2018) (“Merely

summarizing the record, however, is not in itself a substitute for an ALJ’s duty to explain


2
 “Occasionally means from very little up to one-third of the time, and frequently means from one-third to two-thirds
of the time.” Zenka v. Astrue, 904 F.Supp.2d 884, 9900 (N.D.Ill. 2012) (internal quotes and citation omitted).

                                                        14
   Case: 1:18-cv-08530 Document #: 29 Filed: 05/12/20 Page 15 of 15 PageID #:939




the basis of [his findings].”); Alevras v. Colvin, No. 13 C 8409, 2015 WL 2149480, at *4

(N.D.Ill. May 6, 2015); Chuk v. Colvin, No. 13 C 8409, 2015 WL 6687557, at *8

(N.D.Ill. Oct. 30, 2015). An adequate narrative explanation was crucial in this case

because the ALJ did not accept any of the medical expert reports. It was therefore

incumbent on the ALJ to address in at least minimal form why Claimant would be able to

stand for up to two hours a day and sit for at least six hours if he were offered the sit-

stand option provided in the RFC. As it stands, however, the ALJ did not address either

of these issues or tie any medical record to her RFC conclusion about Claimant’s ability

to sit, stand, or walk. That requires remand so that the ALJ can build a logical bridge

between the record and her conclusion.

IV.    CONCLUSION

       For these reasons, Claimant's motion for summary judgment [17] is granted. The

decision of the Commissioner is reversed, and the case is remanded for further proceedings

consistent with this Memorandum Opinion and Order. On remand, the ALJ shall restate (1) the

reasons for the weights given to the reports of Dr. Patel and Dr. Ubilluz and (2) the reasons that

support the RFC assessment.




                                                   Hon. Jeffrey Cummings
                                               United States Magistrate Judge

Dated: May 12, 2020




                                                  15
